The order passed on March 12th, 1935 whereby the defendant was awarded $2100.00 by way of alimony and for support of her minor child was evidently passed upon the assumption that the plaintiff's income was $4,472.00 annually as appears from schedules offered in evidence, which schedules counsel agree were submitted to the court at the time of trial.
From the evidence offered during the hearing of the present motion, however, the Court is of the opinion that the plaintiff's annual income is not $4,472.00, but is approximately $3,500.00.
Applying the same percentage used by the Court in its prior award to the figures now found to represent the plaintiff's real annual income, the resulting figures instead of being $2,100. would be approximately $1,400. This alone would *Page 28 
unquestionably justify a modification of the existing order. In addition, however, the Court has, as it must in such cases, re-examined the whole question of the resources and needs of the parties and therefore has concluded that under the circumstances the sum of $1,400. annually by way of alimony and support of the minor child is just and equitable.
   The decree is therefore modified to the extent indicated in this memorandum.